Order entered March 4, 2021




                                                    In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas
                                           No. 05-19-01388-CV

                                    TARSHA HARDY, Appellant

                                                       V.

     COMMUNICATION WORKERS OF AMERICA, INC., CWA LOCAL 6215
      AFL-CIO, COMMUNICATION WORKERS OF AMERICA, AFL-CIO,
                    BONNIE MATHIAS, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-04027

                                                ORDER
                                       Before the Court En Banc1

             Before the Court is appellant’s February 25, 2021 motion to recuse Justice

     Amanda Reichek as well as appellee’s March 2, 2021 response to the motion.2

     Appellant’s motion is DENIED.



1
    Chief Justice Burns and Justices Molberg, Osborne, Partida-Kipness, Nowell, Goldstein, Smith, and Garcia
     not participating.
2
    After Justice Reichek determined not to recuse herself, the motion was certified to and decided by the
     remaining participating Justices sitting en banc. See TEX. R. APP. P. 16.3(b).
/s/   LANA MYERS
      JUSTICE